Citation Nr: 1019457	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of skin 
cancer, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1986, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record reflects that the Veteran requested a hearing at a 
local VA office before a member of the Board on his VA Form 9 
in October 2007.  The Veteran was scheduled for a Video 
hearing before the Board in May 2010.  Significantly, 
however, it appears that he was not notified of the hearing 
until after the hearing date.  (The hearing was scheduled for 
May 5, 2010, in the notice letter dated May 19, 2010.)  The 
Board finds that this error should be corrected.

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to 
the schedule of Video Conference hearings 
to be conducted at the RO before a Member 
of the Board and notify him of the 
scheduled hearing within an appropriate 
time period prior to the hearing date.  A 
copy of this notice should be placed in 
the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


